Citation Nr: 1024682	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as being due to the appellant's service-connected type II 
diabetes mellitus and the treatment therefor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from May 1968 
to May 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision by the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In March 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing was prepared and has been included in 
the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file and a 
review of the testimony provided by the appellant and his spouse 
before the undersigned Veterans Law Judge, the Board has 
determined that additional evidentiary development is necessary 
prior to the adjudication of the appellant's claim.  The 
appellant has come before the VA asking that service connection 
for erectile dysfunction secondary to his service-connected 
diabetes mellitus be granted.  The appellant has asserted, both 
in the documents he has submitted to the VA and in the testimony 
provided to the Board, that he now suffers from an erectile 
dysfunction and that this condition is related to or caused by or 
the result of his service-connected diabetes mellitus or the 
treatment (medications) he receives for said disability.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  
However, merely filing a claim for benefits is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, injury, 
or disease occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurring symptoms of a disability 
may be associated with service or a service connected disability.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this instance, the 
appellant has been granted service connection for diabetes 
mellitus and he has been diagnosed as suffering from erectile 
dysfunction.  The appellant has averred that his diabetes 
mellitus and/or the medications he takes for the control of said 
condition has resulted in the appellant suffering from erectile 
dysfunction.  During his testimony before the Board, he suggested 
that his medical care providers had indicated that there was a 
causal relationship between the two conditions.  The American 
Diabetes Association has published reports that corroborate such 
an assertion.  See 
http://care.diabetesjournals.org/content/25/8/1458.full.  
Although a qualified medical examiner has not etiologically 
linked the two disorders, it may well be that there is an 
association or link between the two conditions.  The Board 
therefore concludes that such a fact pattern is enough to trigger 
the Board's duty to conduct a medical examination under the 
McLendon criteria.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2009) 
are fully complied with and satisfied as to 
the issue on appeal.  The claims folder 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received from 2005 to the 
present for any type of erectile 
dysfunction, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
Any response received should be 
memorialized in the appellant's claims 
folder.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. § 
3.159 (2009).

3.  The RO/AMC should then arrange for a 
urology examination of the appellant.  If 
possible, the examination should be 
performed by a medical doctor; i.e., not a 
nurse practitioner, physicians' assistant, 
psychologist, nurse, doctor of osteopathy, 
etcetera, and the doctor must assess 
whether the appellant now has the claimed 
disability and the etiology of any found 
disability.  The claims folder, including 
any documents obtained as a result of this 
Remand, and a copy of this REMAND should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
Moreover, the examiner must specifically 
note in the examination that he or she has 
reviewed all of the medical records prior 
to examining the appellant.

After reviewing the file and examining the 
appellant, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found erectile 
dysfunction is related to or caused by his 
service-connected type II diabetes mellitus 
or the medications he takes for the 
condition.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should specifically discuss the assertions 
made by the appellant concerning the 
etiology of his purported erectile 
dysfunction.  If further testing or 
examination by specialists is required to 
evaluate the claimed disorder, such testing 
or examination is to be done before 
completion of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  See 38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


